DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 5, 7, 8, 10, 11, 12, 13, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy (US 2017/0036291) in view of Sigl (US 2014/0374394).
With respect to the limitations of claim 1, Enyedy teaches an engine-driven welder (title), comprising: an engine (Figs 1, 3A, 3B, engine 321, 0027); a generator (generator 323, 0027) configured to convert mechanical power from the engine to electric power; a chassis (Fig 1, engine driven welder 100 inherently having an internal chassis or frame), the engine (321) and the generator (323) being mounted to the chassis (as evidenced by Farah, Figures 1, 2, support base 22, engine 12, generator 15, reactor/transformer device 162, 0022, 0023, 0038); and a removable welding power supply (Figs 3A, 3B, removable power module 300”, 0027) and a wire feeder (Fig 4, wire feeder 420, 0038), the welding power supply configured to receive the electric power from the generator and convert (Figs 3A, 3B, output power converter 335, 0028) the electric power to welding-type power (0028), the chassis is configured to physically hold the welding power supply (0026, 0027, primary module 300’ and the removable power module 300” are positioned within the housing 310), the welding power supply is physically separable from the chassis (0026, 0027), and the welding power supply is connected (Figs 3A, 3B, cable connection 360, 0036) to be able to receive the electric power when the welding power supply is separated from the chassis and when the welding power supply is connected (Figs 3A, 3B, electrical connection 343/344, 0028) to the chassis.  
Enyedy discloses the claimed invention except for explicitly showing the removable welding power supply further comprises an integrated wire feeder.  However, Sigl discloses the removable welding power supply (Figs 2, 3, power supply chassis assembly 38,0025) further comprises an integrated wire feeder (0022, in certain embodiments, the welding power supply 10 includes the functionality of a wire feeder (i.e., internal wire feeder)) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the removable power supply having an external wire feeder with the integrated wire feeder design of Sigl for the purpose providing a known alternative wire feeder design that is compact and is suitable for feeding of wire during welding (0022).
With respect to the limitations of claims 2, 5, 7, 8, 10, 11, 12, 13, 14 and 15, Enyedy teaches the welding power supply (300”) is coupled (electrical connection 343/344) to a winding of the generator (323), via a cable (cable connection 360), to receive alternating current (0027, VAC); the welding power supply (300”) comprises an auxiliary power converter (Figs 3A, 3B, output power converter 335, 0028) to convert the electric power to at least one of direct current auxiliary power or alternating current auxiliary power; the welding power supply comprises a user interface (Figs 3A, 3B, user interface 337, 0030) configured to receive first inputs to control welding parameters; further comprising a secondary interface (Figs 1, 3A, 3B, input controls 120, user interface 327, 0017, 0027) attached to the chassis, the secondary interface (120, 327) configured to receive second inputs to control the welding parameters; further comprising an auxiliary power converter circuit (Fig 3C, auxiliary power circuit 370, 0037) coupled to the generator (Fig 3C, generator 323) and configured to generate at least one of alternating current auxiliary power or direct current auxiliary power, the chassis configured to hold the auxiliary power converter circuit (0026, 0072); the welding power supply comprises an output foldback circuit to reduce a load on the generator by the welding power supply (controller 414, 0063, 0064, slower idle speeds for low anticipated loads); the output foldback circuit is configured to reduce the load on the generator in response to detecting a decrease in engine speed (0063, 0064); further comprising a power supply mount to securely attach the welding power supply to the chassis and to enable detachment of the welding power supply from the chassis (Figs 3A, 3B, releasable mechanical connections 341, 342, 0028); the welding power supply (Fig 4, power supply 430, 0039) is connected to an auxiliary power output (Fig 4, output circuit 413, outlet 418, 0039) of the generator (Fig 4, generator 412); the chassis comprises a roll cage (Figs 1, 3, housing 110, 310, 0017, 0026) configured to protect the engine and the generator.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Enyedy (US 2017/0036291) in view of Sigl (US 2014/0374394) as applied to claim 1, further in view of Buker (US 2010/0060015).
With respect to the limitations of claim 3, Enyedy in view of Sigl discloses the claimed invention except for the chassis includes a cable management device to hold the cable; However, Buker discloses the chassis includes a cable management device (Fig 7, hook / rack 36, 0050) to hold the cable is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the engine-driven welder of Enyedy in vew of Sigl having a chassis and power cable silent to a cable management device with the chassis includes a cable management device to hold the cable of Buker for the purpose of providing a known rack configuration for storing the power cord (0050).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Enyedy (US 2017/0036291) in view of Sigl (US 2014/0374394) and Buker (US 2010/0060015) as applied to claims 1 and 3, further in view of Shay (US 2,618,775).
With respect to the limitations of claim 4, Enyedy in view of Sigl and Buker discloses the claimed invention except for the cable management device comprises at least one of a cable reel or a cable winder.  However, Shay discloses the cable management device comprises at least one of a cable reel or a cable winder (Col 1, Lines 15-22, motor driven reel for storage of welding and control cables) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the engine-driven welder of Enyedy in view of Sigl and Buker having a cable management device with the cable management device comprises at least one of a cable reel or a cable winder of Shay for the purpose of providing a known reel configuration for storage of welding and control cables.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Enyedy (US 2017/0036291) in view of Sigl (US 2014/0374394) as applied to claim 1, further in view of Rappl (US 2011/0073569).
With respect to the limitations of claim 9, Enyedy discloses the welding power supply that is separable from the chassis having a user interface (user interface 337) and a secondary interface (120, 327).  Enyedy in view of Sigl discloses the claimed invention except for the welding power supply is configured to enable the user interface and disable the secondary interface.  However, the welding power supply is configured to enable the user interface and disable the secondary interface is known in the art.  Rappl, for example discloses the welding power supply (Figs 1, 2, pendant 48, 0045) is configured to enable the user interface (interface 118, 0045) and disable the secondary interface (Figs 1, 2, interface 26, 0045) is known on the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the engine-driven welder of Enyedy in view of Sigl having multiple user interfaces with the welding power supply is configured to enable the user interface and disable the secondary interface of Rappl for the purpose of providing a known configuration that allows for all process control section to be regulated by the power supply during operation (0045).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Enyedy (US 2017/0036291) in view of Sigl (US 2014/0374394) as applied to claim 1.
With respect to the limitations of claim 16, Enyedy discloses the claimed invention except for the welding power supply comprises an output receptacle to output at least a portion of the electric power as auxiliary power.  However, in another embodiment, Enyedy discloses the power supply comprises an output receptacle (Fig 3C, outlet 371, 0037) to output at least a portion of the electric power as auxiliary power (Fig 3C, auxiliary power circuit 323, 0038) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the engine-driven welder of Enyedy in view of Sigl having a removable welding power supply (300”) with the welding power supply comprises an output receptacle to output at least a portion of the electric power as auxiliary power of Enyedy for the purpose of providing a known configuration that provides both welding and auxiliary power.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy (US 2017/0036291) in view of Sigl (US 2014/0374394) as applied to claim 1, further in view of Stava US 6,818,860).
With respect to the limitations of claims 18 and 19, Enyedy in view of Sigl discloses the claimed invention except for the welding power supply has a net weight less than 51 pounds; the welding power supply has a net weight less than 31 pounds.  However, Stava discloses the welding power supply having a weight of less than 100 lbs is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding power supply of Enyedy silent to the weight with the welding power supply has a net weight less than 100 lbs (claim 1) of Stava for the purpose for improving the portability of the power supply.  
Enyedy in view of Sigl and Stava discloses the claimed invention except for the welding power supply has a net weight less than 51 pounds; a net weight less than 31 pounds.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have the welding power supply has a net weight less than 51 pounds; a net weight less than 31 pounds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable weight range involves only routine skill in the art (see MPEP 21440.4).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Enyedy (US 2017/0036291) in view of Sigl (US 2014/0374394) as applied to claims 1 and 16, further in view of Hiroi (US 2008/0308541).
With respect to the limitations of claims 17 and 20, Enyedy discloses the welding power supply is hard wired to terminals (Figs 3A, 3B, cable connection 360, 0036).  Enyedy in view of Sigl discloses the claimed invention except for further comprising a circuit breaker coupled to the auxiliary power to disable the auxiliary power when the auxiliary power exceeds a threshold current; the terminals are connected to the generator via at least a current limiting device.  
However, Hiroi discloses further comprising a circuit breaker (Fig 1, circuit breaker CB, 0025) coupled to the auxiliary power (Fig 1, AC power supply output, 0024) to disable the auxiliary power when the auxiliary power exceeds a threshold current (circuit breaker trips when current exceeds set threshold); the terminals (Fig 1, transformer T, 0026) are connected to the generator (Fig 1, generator G, 0025) via at least a current limiting device (Fig 1, over current relay OC, 0025) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the engine-driven welder of Enyedy in view of Sigl having a power supply connected to a generator with the further comprising a circuit breaker coupled to the auxiliary power to disable the auxiliary power when the auxiliary power exceeds a threshold current; terminals are connected to the generator via at least a current limiting device of Hiroi for the purpose of providing a known component configuration that prevents high current from damaging the generator and engine components. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Enyedy (US 2017/0036291) in view of Farah (US 2011/0017717) and Sigl (US 2014/0374394).
With respect to the limitations of claims 20 and 21, Enyedy teaches an engine-driven welding system (title), comprising: a chassis (Fig 1, engine driven welder 100 inherently having a chassis or frame); an engine (Figs 1, 3A, 3B, engine 321, 0027); a generator (generator 323, 0027); and a removable welding power supply (Figs 3A, 3B, removable power module 300”, 0027) configured to receive electric power from the generator and convert (Figs 3A, 3B, output power converter 335, 0028) the electric power to welding-type power, the welding power supply (300’) is configured to be removably placed on (removable power module 300”).  Enyedy discloses the claimed invention but is silent to comprising: a welding power supply support structure; and a welding power supply mount, the chassis configured to mount and protect an engine and a generator; the welding power supply is removably secured to the welding power supply mount
However, Farah comprising: a welding power supply support structure (Figs 1-3, support legs as indicated by 32); and a welding power supply mount (0023, the reactor, rectifier and fuel tank assembly 32 may be mounted generally above the generator assembly 15), the chassis (support base 22, case front 24, case back assembly 30, 0022) configured to mount and protect an engine and a generator (engine 12, generator 15, 0023); the welding power supply is removably secured to the welding power supply mount (Fig 2, shows removable position, 0023) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the engine-driven welding of Enyedy having a removable welding power supply, engine and generator silent to the recited mounting structure with the comprising: a welding power supply support structure; and a welding power supply mount, the chassis configured to mount and protect an engine and a generator; the welding power supply is removably secured to the welding power supply mount of Farah for the purpose of providing a known power supply, engine and generator mounting configuration that securely holds the components in place.  
Additionally, Sigl discloses also discloses the welding power supply (chassis assembly 38, 0027) is removably secured (fasteners 48, 0027) to the welding power supply mount (housing 12, holes of base 42, 0025) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the engine-driven welding of Enyedy and Farah having a removable welding power supply, engine and generator silent to the recited mounting structure with the welding power supply is removably secured to the welding power supply mount of Sigl for the purpose of providing a known fastening configuration that securely holds the components in place.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Enyedy (US 2017/0036291) in view of Farah (US 2011/0017717) and Sigl (US 2014/0374394) as applied to claim 1, further in view of Buker (US 2010/0060015).
With respect to the limitations of claim 21, Enyedy discloses a roll cage (Figs 1, 2, cover assembly 12, roof 18, 0022) configured to protect the engine and the generator (as disclosed by Farah); a cable (cable connection 360) connecting the welding power supply (300”) to the generator (323) when the welding power supply is placed on or in the support structure.  Additionally, Farah discloses the chassis comprises a roll cage (Figs 1, 3, housing 110, 310, 0017, 0026) configured to protect the engine and the generator when the engine or the generator are mounted to the chassis (0023).
Enyedy in view of Farah and Sigl discloses the claimed invention except a cable management device connected to the chassis, the cable management device to secure a cable.
However, Buker discloses a cable management device (Fig 7, hook / rack 36, 0050) connected to the chassis (chassis horizontal bar), the cable management device to secure a cable (cable 16, 0034) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the engine-driven welder of Enyedy in view of Farah and Sigl having a chassis and power cable silent a cable management device with a cable management device connected to the chassis, the cable management device to secure a cable of Buker for the purpose of providing a known rack configuration for storing the power cord (0050).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-18, 20 and 21 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent 2020/0384565 in view of Enyedy (US 2017/0036291) and Sigl (US 2014/0374394).
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited by claims 1-21 of U.S. Patent 2020/0384565 directed to “a welding power supply including a housing, a handle, a user interface; the welding power supply is connected to the generator via a cable to be able to receive electric power when the welding power supply is removed and physically separated from chassis when the welding power supply is secured to the chassis” is known in the art.  Enyedy, for example, discloses a welding power supply including a housing (Figs 1, 4, power supply 430 having outer housing, 0039, as similarly seen in figure 1), a handle (Figs 1, 4, handle with finger hole), a user interface (Figs 1, 4, user interface at front of power supply); the welding power supply is connected to the generator (Fig 4, generator 412, 0039) via a cable (Fig 4, cable 450, 0045) to be able to receive electric power when the welding power supply is removed and physically separated from chassis when the welding power supply is secured to the chassis.
Additionally, Sigl discloses the removable welding power supply (Figs 2, 3, power supply chassis assembly 38,0025) further comprises an integrated wire feeder (0022, in certain embodiments, the welding power supply 10 includes the functionality of a wire feeder (i.e., internal wire feeder)) is known in the art. 

Response to Amendments
Claims 1 and 16 have been amended. 
Claims 6 and 19 are cancelled.
Claims 21 and 22 are new.
Claims 1-5, 7-18 and 20-22 are pending.

Response to Arguments
Applicant’s arguments see Remarks filed 8/11/2022 on pages 7-9 with respect to claim 1 and Enyedy fails to disclose “the welding power supply comprised an integrated wire feeder” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Enyedy in view of Sigl (US 2014/0374394).
The applicant further argues on page 9 that claims 4-5, 7-18 and 20 are allowable because they depend from claim 1, the examiner respectfully disagrees because Enyedy in view of Sigl fully discloses the limitations of claim 1.
With respect to the double patenting rejection, a terminal disclaimer has not been submitted and therefore the rejection is being maintained.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
10/14/2022